11/24/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 19-0605


                                        DA 19-0605
                                                                         FILED
STATE OF MONTANA,                                                        NOV 2 3 2020
                                                                      Bowen Greenw000
              Plaintiff and Appellee,                               Clerk of Suprerne Court
                                                                       StRti=   NAnntana



       v.                                                         ORDER

JIM CASSADY,

              Defendant and Appellant.


      Counsel for the Appellant Jim Cassady filed a motion and brief asking to be allowed
to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Cassady was granted time to file a
response, but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in Cassady's appeal in this case.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies ofthis Order to all counsel of record and to
Cassady personally.
      DATED this a--9 -day of November,2020.




                                                              Chief Justice
;.;;
    ??-:4



                •
      %
     Justices